IN THE UTAH COURT OF APPEALS

                                     ‐‐‐‐ooOoo‐‐‐‐

Ogden City,                                )         AMENDED MEMORANDUM
                                           )              DECISION1
      Plaintiff and Appellee,              )
                                           )            Case No. 20110051‐CA
v.                                         )
                                           )                 FILED
James Weston Decker,                       )             (November 1, 2012)
                                           )
      Defendant and Appellant.             )               2012 UT App 307

                                          ‐‐‐‐‐

Second District, Ogden Department, 108900991
The Honorable Michael D. DiReda

Attorneys:      Stephen G. Homer, West Jordan, for Appellant
                Mark H. Stratford, Ogden, for Appellee

                                          ‐‐‐‐‐

Before Judges Orme, Thorne, and McHugh.

McHUGH, Judge:

¶1     James Weston Decker appeals from a $3875 judgment entered by the district
court against Decker for violating an ordinance adopted by Ogden City (the City)
barring illegal storage of junk and debris.2 See generally Utah Code Ann.


1. This Amended Memorandum Decision replaces the Memorandum Decision in Case
No. 20110051‐CA issued on August 16, 2012. Paragraphs 1 and 9 have been revised.

2. The City originally sued Decker in small claims court, which entered judgment
against Decker. Decker appealed to the district court, which held a trial de novo.
§ 10‐11‐1 to ‐4 (2007);3 Ogden City, Utah, Code §§ 12‐4‐1 to ‐8 (2012); id. §§ 1‐4B‐3 to ‐5.
We affirm the district court’s decision.

¶2      In late October 2006, a code enforcement officer for the City noticed that a
residential property (the Property) had “junk and debris on the side yard,” including
household items, appliances, couches, scrap wood, and metal (collectively, the junk), in
violation of an Ogden City ordinance. See Ogden City, Utah, Code § 12‐4‐2 (prohibiting
“[j]unk or salvage material” on any “yard, garden, lawn or outdoor premises”). The
officer took photographs to document the situation and sent a notice of the violation to
Decker on October 31, 2006. The notice warned,

              All Code Violation[s] must be corrected within 15 days of
              the date of this notice. Failure to comply with this notice by
              making the necessary correction[s] within the 15 days will
              result in the following:

              ‐      Imposition of an initial civil penalty in the amount of
                     $125[.]

              ‐      Ogden [C]ity abating (correcting) the public nuisance
                     violation(s), and all expenses billed to you.

              ‐      The City may also elect to assess the expenses directly
                     against the property as a tax lien.

              Continued noncompliance after the first civil penalty can
              result in the imposition of additional civil penalties, which
              are imposed on a daily basis. A second violation is $250, in
              addition to the $125 penalty. Subsequent violations are $500
              per day. The filing of criminal charges may also occur.
              These additional penalties are possible if any of the above
              violation[s] remain on the property, even if one or more
              violations are corrected by the City. (Only one notice is
              required for the entire season of weed growth. The City


       3
         Chapter 11 of the Utah Code was amended substantively in 2011. We therefore
cite the version of Chapter 11 that was in effect when the City fined Decker in 2006 and
2007. Compare Utah Code Ann. §§ 10‐11‐1 to ‐4 (2007), with id. (Supp. 2012).




20110051‐CA                                   2
              without further notice may abate re‐growth of weeds in
              violation of City ordinance after initial compliance or
              abatement.)

(Emphasis omitted.) The notice also informed Decker of the City’s appeal process,
which required Decker to file a written request for a hearing and to pay a $25 filing fee.

¶3      When the officer returned to the Property on November 16 for a reinspection, the
junk remained, and he issued an initial $125 civil citation to Decker in accordance with
the warning. See generally Ogden City, Utah, Code §§ 1‐4B‐3 to ‐4; id. § 12‐7‐24(B)
(outlining the City’s civil fine structure). On December 4, the officer again visited the
Property, noted that the junk had yet to be removed, and issued a $250 citation. The
officer issued a $500 citation on December 20 upon discovering that Decker still had not
removed the junk. During the next year, the same officer visited the Property on
several more occasions. Each time he found the junk still in the yard and issued a $500
citation. The officer issued the final $500 citation at issue on appeal on September 28,
2007.4 In the end, the fines totaled $3875. The City did not remove the junk, and
therefore did not abate the violation.

¶4     Decker challenged the civil fines, but the City did not schedule a hearing because
Decker did not pay the required $25 fee. Subsequently, the City sued Decker in small
claims court and the court entered judgment against Decker. Decker appealed the small
claims judgment to the district court, which held a trial de novo on October 18, 2010.
The district court entered judgment against Decker in the amount of $3875. He now
appeals.

¶5     Before we review Decker’s claims, we first evaluate our subject matter
jurisdiction. See generally In re adoption of Baby E.Z., 2011 UT 38, ¶ 36, 266 P.3d 702
(“Because subject matter jurisdiction goes to the court’s authority to hear a case, courts
have an independent obligation to . . . raise and decide jurisdictional questions that the
parties either overlook or elect not to press.” (omission in original) (internal quotation
marks omitted)), cert. denied, 132 S. Ct. 1743 (2012). Where an appeal is from a trial de
novo in the district court of a small claims proceeding, our jurisdiction is narrow. See




       4
       The City deferred issuing citations from March 21, 2007, until September 2007,
while pursuing a criminal complaint for noncompliance. The resolution of those
proceedings is unclear from the record and is not at issue on appeal.



20110051‐CA                                  3
Utah Code Ann. § 78A‐8‐106(2) (2008).5 Such a decision “may not be appealed unless
the court rules on the constitutionality of a statute or ordinance.” See id. (emphasis
added). We have clarified that our jurisdiction depends on whether the district court
ruled on the constitutionality of a statute or ordinance, irrespective of whether the small
claims or justice court considered the constitutional issue. See West Valley City v.
Goodman, 2006 UT 27, ¶¶ 3‐5, 17‐19, 135 P.3d 874 (exercising subject matter jurisdiction
over a constitutional challenge raised only in the district court); Pleasant Grove City v.
Orvis, 2007 UT App 74, ¶ 11, 157 P.3d 355 (holding that the district court must rule on
the constitutionality of a statute or ordinance to confer jurisdiction).

¶6      Here, while Decker raises multiple issues on appeal, the district court ruled on
just two of those issues.6 First, Decker claims that the $25 hearing fee violates the Utah
Constitution’s prohibition against compelling an accused person to advance money or
fees to secure his constitutional rights. See Utah Const. art. I, § 12. The district court
rejected this argument, specifically ruling that the “accused persons” clause of the Utah
Constitution does not apply to proceedings to enforce civil fines. Thus, the district
court ruled on the constitutionality of the hearing fee ordinance and we have subject
matter jurisdiction over this claim. See Utah Code Ann. § 78A‐8‐106(2).

¶7    Second, Decker contends that the City’s ordinance allowing for civil fines violates
his due process rights because it conflicts with state law. See Utah Const. art. XI, § 5


       5
        Section 78A‐8‐106(2) was previously codified at section 78‐6‐10 and was
renumbered in 2008. See Utah Code Ann. § 78A‐8‐106(2) amend. notes (2008). Because
the recodification involved no substantive changes, we cite the current version of the
statute for the convenience of the reader.
       6
        Decker also claims that the $3875 fine violates Utah’s constitution because it
directly conflicts with the statutory maximum of $1000 in civil fines per violation. See
Utah Code Ann. § 10‐8‐84 (2007); id. § 10‐3‐703(2)(a); id. § 76‐3‐301(1)(d) (2008).
However, Decker did not raise this issue in the district court and the district court did
not rule on it. Consequently, we do not have subject matter jurisdiction over this issue
on appeal. See id. § 78A‐8‐106(2) (2008). For the same reason, we lack jurisdiction over
Decker’s due process challenge to the $25 hearing fee raised for the first time on appeal.
Because we lack jurisdiction over these claims, we do not address them substantively.
See State v. Yardley, 2004 UT App 47, ¶ 5, 87 P.3d 749 (per curiam) (“Once a court has
determined that it lacks jurisdiction, it retains only the authority to dismiss the action.”
(internal quotation marks omitted)).



20110051‐CA                                  4
(granting cities authority to “adopt and enforce . . . regulations not in conflict with the
general law”). Specifically, Decker argues that the civil fine violates Chapter 11 of the
Utah Code (the Abatement Chapter). Compare Utah Code Ann. §§ 10‐11‐1 to ‐4 (2007),
with Ogden City, Utah, Code § 12‐4‐2 (2012), and id. § 12‐7‐24. According to Decker, the
Abatement Chapter requires that a municipality abate offending junk and then collect
the costs of abatement from the property owner. In the district court, Decker asserted
that the City’s ordinance is invalid because it allows the City to collect successive fines
for the property owner’s failure to abate the junk in direct contravention of the state
statute. The district court disagreed, ruling that the City’s imposition of fines under its
ordinance does not conflict with the Abatement Chapter.

¶8       If the district court had explicitly ruled on the constitutionality of the ordinance
based on its alleged conflict with state law, our subject matter jurisdiction “would be
beyond dispute.” See Goodman, 2006 UT 27, ¶¶ 13, 18‐19 (exercising subject matter
jurisdiction over a claim that the justice court system was unconstitutional). Decker
never argued to the district court or on appeal, however, that the ordinance violates the
Utah Constitution because of its conflict with state law. Although Decker tries to couch
his argument as a constitutional one for the first time on appeal, he does so only under
the due process clause of the Utah Constitution. Compare Utah Const. art. I, § 7 (“No
person shall be deprived of life, liberty or property, without due process of law.”), with
Utah Const. art XI, § 5 (“Each city . . . is hereby granted, the authority to exercise all
powers relating to municipal affairs, and to adopt and enforce within its limits, local
police, sanitary and similar regulations not in conflict with the general law.”).
Additionally, Decker provides no citations supporting his claim that the City “must
obey the statutes which are applicable to it” and “[i]f it fails to do so in its dealings with
its citizens, [a] citizen’s ‘due process of law’ rights are violated.” Nor does Decker’s
argument address how we may exercise jurisdiction when he raised no due process
challenge before the district court and the district court made no due process ruling. See
Utah Code Ann. § 78A‐8‐106(2). Because we will not assume an appellant’s “burden of
argument and research,” we decline to consider this claim. See Treff v. Hinckley, 2001 UT
50, ¶ 11, 26 P.3d 212 (internal quotation marks omitted); see also Utah R. App. P. 24(a)(9)
(“The argument shall contain . . . citations to the authorities, statutes, and parts of the
record relied on.”).

¶9     Thus, only one of Decker’s claims is properly before us on appeal: Whether the
$25 hearing fee violates the accused persons clause. We review this constitutional
ruling for correctness. See Chen v. Stewart, 2004 UT 82, ¶ 25, 100 P.3d 1177. The Utah
Constitution’s accused persons clause provides,




20110051‐CA                                   5
              In criminal prosecutions the accused shall have the right to
              appear and defend in person and by counsel, to demand the
              nature and cause of the accusation against him, to have a
              copy thereof, to testify in his own behalf, to be confronted by
              the witnesses against him, to have compulsory process to
              compel the attendance of witnesses in his own behalf, to
              have a speedy public trial by an impartial jury of the county
              or district in which the offense is alleged to have been
              committed, and the right to appeal in all cases. In no
              instance shall any accused person, before final judgment, be
              compelled to advance money or fees to secure the rights
              herein guaranteed. The accused shall not be compelled to
              give evidence against himself; a wife shall not be compelled
              to testify against her husband, nor a husband against his
              wife, nor shall any person be twice put in jeopardy for the
              same offense. . . . .

Utah Const. art. I, § 12. Decker contends that the $25 hearing fee is unconstitutional
both because the accused persons clause is “universal in its scope,” thereby applying to
civil actions, and because cities use civil citations to avoid the constitutional rights
afforded to criminal defendants. Yet he cites no authority to support these propositions.
To the contrary, the accused persons clause expressly applies to “criminal
prosecutions,” see id., and its scope has been interpreted narrowly, see, e.g., State v.
Johnson, 700 P.2d 1125, 1128 (Utah 1985) (holding that because the accused persons
clause applies only before final judgment, filing fees may be imposed in criminal
appeals so long as there is an exception for indigent defendants); State v. Ruggeri, 19
Utah 2d 216, 429 P.2d 969, 973 (1967) (concluding that the protections of the accused
persons clause extend to a “target of a[ criminal] investigation” but not to a witness).

¶10 Nonetheless, Decker argues that he should be entitled to the protections of the
accused persons clause because he was, in effect, convicted under the Ogden City Code
in a civil proceeding. To advance his position, Decker relies on article A, the municipal
code section dealing with criminal violations of an ordinance. See Ogden City, Utah,
Code § 1‐4A‐1 (2012). However, the City fined Decker under article B, which
“provide[s] a standardized procedure for the administrative imposition of certain civil
penalties . . . without resort to the criminal courts.” Id. § 1‐4B‐1; see also Utah Code Ann.
§ 10‐3‐703(2)(a) (2007) (enabling municipalities to impose civil fines for ordinance
violations). Thus, Decker was not a criminal defendant entitled to the protections of
article I, section 12 of the Utah Constitution, and therefore, the City’s ordinance



20110051‐CA                                   6
mandating a $25 fee to challenge a civil fine does not violate that constitutional
provision.

¶11    Affirmed.


____________________________________
Carolyn B. McHugh, Judge

                                            ‐‐‐‐‐

¶12    I CONCUR:


____________________________________
William A. Thorne Jr., Judge

                                            ‐‐‐‐‐

ORME, Judge (concurring in part and concurring in the result in part):

¶13 I concur in the court’s decision except for its treatment of the issue dealt with in
paragraphs 7 and 8. I am uneasy with paragraph 8 because it seems to suggest that
Decker would have a plausible argument that the district court implicitly ruled on the
constitutionality of the ordinance allowing for civil fines, thus vesting us with
jurisdiction over this issue, but for his failure to argue “that the ordinance violates the
Utah Constitution”; but for his failure to “provide[] . . . citations supporting his claim”;
but for his failure to “address how we may exercise jurisdiction when he raised no due
process challenge before the district court and the district court made no due process
ruling”; and because “we will not assume an appellant’s ‘burden of argument and
research.’”

¶14 In my view, it is just not that complicated. The district court did not “rule[] on
the constitutionality of a statute or ordinance” in connection with this issue. See Utah
Code Ann. § 78A‐8‐106(2) (2008). It had no occasion to do so. Decker did not argue the
ordinance’s unconstitutionality. As acknowledged by my colleagues, he only argued
that the ordinance violated a provision of the Utah Code. The district court rejected that
argument, holding that the ordinance was consistent with the statute. Having so ruled,
it had no occasion to reach out and decide a constitutional argument that was never



20110051‐CA                                   7
made. As a result, we would have no jurisdiction to consider this issue no matter how
brilliantly Decker briefed it.

¶15 Because, as the lead decision recognizes, “Decker tries to couch his argument as a
constitutional one for the first time on appeal,” we simply have no jurisdiction to
consider it. I would dispose of this argument as summarily as we do the two in
footnote 5. There is only one issue over which we have jurisdiction and which merits
discussion. That is the issue dealt with in paragraphs 9 and 10. And I fully concur in
our discussion and resolution of that issue.


____________________________________
Gregory K. Orme, Judge




20110051‐CA                               8